
	
		II
		110th CONGRESS
		2d Session
		S. 3437
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mrs. Feinstein (for
			 herself, Mr. Rockefeller,
			 Mr. Whitehouse, Mr. Hagel, Mr.
			 Feingold, and Mr. Wyden)
			 introduced the following bill; which was read twice and referred to the
			 Select Committee on
			 Intelligence
		
		A BILL
		To limit the use of certain interrogation techniques, to
		  require notification of the International Committee of the Red Cross of
		  detainees, to prohibit interrogation by contractors, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Restoring America's Integrity
			 Act.
		2.DefinitionsIn this Act:
			(1)InstrumentalityThe
			 term instrumentality, with respect to an element of the
			 intelligence community, means a contractor or subcontractor at any tier of the
			 element of the intelligence community.
			(2)Intelligence
			 communityThe term intelligence community has the
			 meaning given that term in section 3(4) of the National Security Act of 1947
			 (50 U.S.C. 401a(4)).
			3.Limitation on
			 interrogation techniquesNo
			 individual in the custody or under the effective control of personnel of an
			 element of the intelligence community or instrumentality of an element of the
			 intelligence community, regardless of nationality or physical location of such
			 individual or personnel, shall be subject to any treatment or technique of
			 interrogation not authorized by the United States Army Field Manual on Human
			 Intelligence Collector Operations.
		4.Notification of
			 the International Committee of the Red Cross
			(a)RequirementThe
			 head of an element of the intelligence community or an instrumentality of such
			 element who detains or has custody or effective control of an individual shall
			 notify the International Committee of the Red Cross of the detention of the
			 individual and provide access to such individual in a manner consistent with
			 the practices of the Armed Forces.
			(b)ConstructionNothing
			 in this section shall be construed—
				(1)to create or
			 otherwise imply the authority to detain; or
				(2)to limit or
			 otherwise affect any other rights or obligations which may arise under the
			 Geneva Conventions, other international agreements, or other laws, or to state
			 all of the situations under which notification to and access for the
			 International Committee of the Red Cross is required or allowed.
				5.Prohibition on
			 interrogations by contractorsThe Director of the Central Intelligence
			 Agency may not permit a contractor or subcontractor to the Central Intelligence
			 Agency to carry out an interrogation of an individual. Any interrogation
			 carried out on behalf of the Central Intelligence Agency shall be conducted by
			 an employee of such Agency.
		
